Per Curiam.

This case may be decided in favour of the clairri for the whole freight according to the valuation, without questioning the decision in Forbes v. Aspinall. (13 East, 323.) The doctrine in that case seems to be reasonable and just, but there the residue of the cargo intended for the voyage, and which was to be the aliment for the freight, was not procured and placed on the *205quay ready to be shipped. The vessel was not in the act of shipping the residue of the cargo when she Was lost. She was, in fact, a mere seeking ship, and, for aught that appeared, the residue of the cargo might never have been obtained. Here the cargo was all procured and lay ready to be shipped, and the vessel was in the act of shipping it, and had shipped part; and the case is precisely like that of Montgomery v. Eggerton. (3 Term Rep. 362.) The plaintiff is, therefore, entitled to recover as for a total loss, and the valuation is not to be opened.
Judgment for the plaintiff.

 13 East, 323. See also 4 Mass. T. R. 647.